DETAILED ACTION
The amendment filed on 6/2/22 has been received and considered. By this amendment, Claim 14 is amended. Claims 1-39 are pending with Claims 1-13 and 27-39 withdrawn. 
Double Patenting
The double patenting rejections made in the previous Office Action are maintained at this point.
Claim Rejections - 35 USC § 112
In view of the amendment to Claim 14, the 35 USC 112 rejection made in the previous Office Action is withdrawn. Furthermore, given the explanation that as long as the electrode is on the outer skin surface and the vagus nerve falls within a fairly tight range of about 25 to 45 mm from the outer skin surface, the Examiner considers that the only variable is the voltage required to produce the desired effects. Accordingly, the voltage needed is 0.2 volts to about 40 volts according to the Applicant’s specification. As long as the device is able to produce this voltage and the electrodes are placed on the surface of the skin, the claim is met. The Examiner also acknowledges that this “fairly tight range” takes into consideration different parts of the body in relation to the vagus nerve.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6/2/22, with respect to the rejection(s) of claim(s) 14-26 under 35 USC 103 (a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amendment (removal of “about”), a new ground(s) of rejection is made in view of Besio et al. (PG Pub. 2006/0173510).
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 14-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Della Rocca et al. (PG Pub. 2011/0150924) in view of Besio et al. (PG Pub. 2006/0173510).
Regarding Claims 14, 20-21, Della Rocca discloses a device for treating a disorder in a patient comprising:
a housing (see housing for device 100; Fig. 1; par. 73) having a contact surface (see surface 120) for contacting an outer skin surface of the patient (see par. 52); and
an energy source (see battery; par. 68) within the housing, wherein the energy source transmits an electric current through the outer skin surface of the patient to a vagus nerve within the patient (see par. 75), wherein the electric current is sufficient to generate an electric field between 10 to 600 V/m (see par. 63) at the vagus nerve above a threshold for generating action potentials within fibers of the vagus nerve responsible for activating neural pathways causing release of inhibitory neurotransmitters within a brain of the patient (see par. 4 and 30). Della Rocca teaches the same voltage, electrode placement, frequency range as the applicant and the applicant does not say specifically how the field will be 10-600 V/m at the vagus nerve. Since, the controllable parameters of Della Rocca match those of the Applicant’s invention, the electric current produced by Della Rocca will be sufficient to produce the 10 to 600 V/m at the vagus nerve. The Examiner considers Della Rocca produces a voltage (see 0.1 to 50 volts; par. 63) similar to that of the Applicant (see Applicant’s Specification: 0.2 to 40 volts; par. 149). Della Rocca also contacts a skin surface (see par. 55), but discloses both percutaneous and transcutaneous options (see par. 62-63). The volt/meter desired by the Applicant can be achieved [emphasis added] since there is not a huge range of depth of the vagus nerve. Still, Besio discloses a similar transcutaneous stimulation system (see par. 157 and 161) that provides a voltage of 30 volts to 100 volts (see par. 37), a similar frequency (see 0.1Hz to 2500 Hz) to that of the Applicant (see Applicant’s Specification; par. 149), and a similar amplitude (see par. 37 of both Besio and Applicant). Lacking any criticality, it would have been obvious to substitute the electric field of Della Rocca with the electric field of Besio since they perform the same function of releasing inhibitory neurotransmitters (see par. 157 of Besio and par. 11 of Della Rocca). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce the 10-600 V/m range since it has been held that discovering an optimum value of a result effective variable (i.e. voltage, depth, frequency, etc.) involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) since there is no criticality disclosed for the claimed range of “10-600 V/m”. 
Regarding Claim 15, Della Rocca discloses the inhibitory neurotransmitters comprise GABA, serotonin and/or norepinephrine (see par. 31).
Regarding Claim 16, Della Rocca discloses wherein the inhibitory neurotransmitters are released onto airway-related vagal preganglionic neurons to reduce the release of acetycholine from the airway-related vagal preganglionic neurons (see par. 33).
Regarding Claim 17, Della Rocca discloses wherein a sufficient level of inhibitory neurotransmitters are released in the brain of the patient to reduce a level of glutamate in the brain (see par. 35).
Regarding Claims 18-19, Della Rocca discloses providing an electric field that will not affect heart rate, blood pressure, or cause bronchoconstriction (see par. 84 and Applicant’s Specification par. 34-35). The examiner considers that as long as the prior art teaches the treatment parameters (see par. 63) and the patient populations are the same as the claimed invention (see par. 109 and 111), such treatment would necessarily result in not affecting heart rate, blood pressure, or cause bronchoconstriction.
Regarding Claim 22, Della Rocca discloses wherein the energy source comprises a signal generator (see energy generator 110; Fig. 1; par. 52) and one or more electrodes coupled to the signal generator within the housing (see par. 61 and 68).
Regarding Claim 23, Della Rocca discloses a conducting medium within the housing between the electrodes and the electrically permeable contact surface (see electroconductive gel; par. 61).
Regarding Claim 24, Della Rocca discloses the electric current comprises bursts of pulses with a frequency of about 3 to about 100 bursts per second (see par. 61).
Regarding Claim 25, Della Rocca discloses the electric current comprises bursts of between 1 and 20 pulses per burst, with each pulse being about 50 to 1000 microseconds in duration (see par. 63).
Regarding Claim 26, Della Rocca discloses the housing is a handheld device configured for contacting a surface of the skin of a patient (see par. 54).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792